Case: 18-60526        Document: 00514975087       Page: 1     Date Filed: 05/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit
                                    No. 18-60526                          FILED
                                  Summary Calendar                    May 29, 2019
                                                                     Lyle W. Cayce
UNITED STATES OF AMERICA,                                                 Clerk


                                                 Plaintiff-Appellee

v.

JAWARA K. SMITH,

                                                 Defendant-Appellant


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 3:17-CR-116-1


Before STEWART, Chief Judge, and OWEN and OLDHAM, Circuit Judges.
PER CURIAM: *
       Jawara K. Smith pleaded guilty to being a felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g)(1), and was sentenced to 60 months
of imprisonment, an upward variance from the guidelines range. On appeal,
Smith      argues   that    the   court’s   upward      variance    was         substantively
unreasonable. We review sentences, whether inside or outside the Guidelines,
for reasonableness in light of the sentencing factors set forth in 18 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60526    Document: 00514975087     Page: 2   Date Filed: 05/29/2019


                                 No. 18-60526

§ 3553(a) and review the substantive reasonableness of a sentence for abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). In reviewing an
above-guidelines sentence for substantive reasonableness, we consider the
totality of the circumstances, including the extent of any variance from the
guidelines range, to determine whether the § 3553(a) factors support the
sentence. United States v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir. 2012).
An above-guidelines sentence is unreasonable if “it (1) does not account for a
factor that should have received significant weight, (2) gives significant weight
to an irrelevant or improper factor, or (3) represents a clear error of judgment
in balancing the sentencing factors.” Id. at 401 (internal quotation marks and
citation omitted). This court defers to the district court’s determination that
the § 3553(a) factors, on the whole, merit an upward variance. Id.
      In this case, the district court relied on appropriate § 3553(a) factors in
determining that an upward variance was warranted, and its lengthy, detailed
reasons addressed Smith’s history and characteristics and the need to reflect
the seriousness of the offense, protect the public, promote respect for the law,
and provide just punishment. Nothing suggests that the district court failed
to consider a factor that should have received significant weight, gave
significant weight to an improper factor, or made a clear error of judgment in
balancing the sentencing factors. See id. at 400. We therefore defer to the
district court’s determination that the § 3553(a) factors, on the whole, warrant
the variance, see id., and justify the extent of the upward variance imposed, see
United States v. Broussard, 669 F.3d 537, 551 (5th Cir. 2012).
      Accordingly, the judgment is AFFIRMED.




                                       2